 



EXHIBIT 10.2
AMENDMENT
TO
LIFE INSURANCE
ENDORSEMENT METHOD SPLIT DOLLAR PLAN
AGREEMENT
     THIS AMENDMENT TO LIFE INSURANCE ENDORSEMENT METHOD SPLIT DOLLAR PLAN
AGREEMENT (this “Amendment”) is made as of the 19th day of July, 2002, by and
between FIRST FEDERAL SAVINGS BANK, Sixth and Donner Streets, Monessen,
Pennsylvania, its successors and assigns (the “Bank”) and RICHARD BOYER, an
individual (“Boyer”).
BACKGROUND
     The parties have previously entered into a certain Life Insurance
Endorsement Method Split Dollar Agreement effective as of June 1, 2002 (the
“Split Dollar Agreement”) relating to the Bank’s acquisition of certain split
dollar life insurance on Boyer’s life. The parties wish to amend the Split
Dollar Agreement to reflect an additional policy acquired by the Bank to fund
the Split Dollar Agreement.
     NOW, THEREFORE, the parties, intending to be legally bound, hereby agree as
follows:
          1. In the introductory provisions on page one of the Split Dollar
Agreement,
the items entitled “Insurer” and “Policy Number” shall be amended and restated
to read as follows:

     
Insurer:
  Union Central Life Insurance Company
Massachusetts Mutual
Union Central Life Insurance Company
 
   
Policy Number:
  #U200002286
#0048382
#U200002291

          2. This Amendment shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.
          3. This Amendment may be executed in more than one counterpart, each
of which shall be an original document, but all of which shall constitute one
and the same agreement.
          4. The Split Dollar Agreement, as amended by this Amendment, shall
remain in full force and effect, and is hereby ratified and confirmed by the
parties.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

            WITNESS:   FIRST FEDERAL SAVINGS BANK
Monessen, PA
    /s/ Robert Breslow   By   /s/ Peter D. Griffith           Peter D. Griffith,
President            WITNESS:               /s/ Wendy A. Boyer   By:   /s/
Richard Boyer           Richard Boyer             

2